Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Warren, Attorney for Applicants, on 11/2/2021.
The application has been amended as follows: the entire language of Claim 1 is replaced with the following language:

Claim 1. 
A method of prospecting for and producing hydrocarbons, the method comprising: obtaining geophysical data collected using an acquisition setup comprising a plurality of geophysical receivers and a plurality of geophysical sources, wherein at least one geophysical source is not at the same location as at least one geophysical receiver; redatuming the geophysical data, wherein there is provided multi-component geophysical data, and redatuming geophysical data comprises obtaining at least one focussing function and/or at least one Green’s function from the multi-component geophysical data, wherein the provided multicomponent geophysical data has not been .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 10/25/2021, with respect to Claims 1, 4, and 25 have been fully considered and are persuasive.  The rejection under the 35 USC § 101 of these claims has been withdrawn in view of the amendments. 

Allowable Subject Matter
Claims 1, 4, and 25-27 are allowed.  
The following is an examiner’s statement of reasons for allowance.
With regards to Claim 1, the closest prior art, Halliday, Poole, and Amundsen, either singularly or in combination, fail to anticipate or render obvious obtaining geophysical data collected using an acquisition setup comprising a plurality of geophysical receivers and a plurality of geophysical sources, wherein at least one geophysical source is not at the same location as at least one geophysical receiver and redatuming the geophysical data, wherein the provided multicomponent geophysical data has not been and is not processed to account for free surface multiples, in combination with all other limitations in the claim as claimed and defined by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863